936 So.2d 682 (2006)
Sally ARCE, as Guardian, etc., et al., Petitioners,
v.
MAHER GUILEY AND MAHER, P.A., et al., Respondents.
No. 5D06-629.
District Court of Appeal of Florida, Fifth District.
July 28, 2006.
*683 Robert C. Wilkins, Jr., of Robert C. Wilkins, Jr., P.L., Maitland, for Petitioners.
Steven R. Maher of Maher, Guiley & Maher, P.A., Winter Park, for Respondents.
THOMPSON, J.
Petitioners seek certiorari review of a 15 December 2005 order appointing guardian ad litem and a 27 January 2006 order denying their motion for rehearing. They petitioned for certiorari review on 28 February 2006 and, uncertain of the appropriate remedy to review the orders, also filed a notice of appeal in this court. That case, case number 5D06-574, is currently pending. The order appointing a guardian ad litem is either a final, appealable order or a non-final, non-appealable order. If it is final and appealable, Petitioners' remedy rests on direct appeal in case number 5D06-574. If it is a non-final, non-appealable order, their petition was untimely.
A certiorari petition must be filed within thirty days of rendition of the order to be reviewed. See Fla. R.App. P. 9.100(c)(1); Dep't Health & Rehab. Servs. v. Career Serv. Comm'n, 448 So.2d 18, 19 (Fla. 1st DCA 1984). A motion for rehearing directed to a non-final order does not suspend the jurisdictional time for seeking review of the order by certiorari because rehearing is not authorized as to non-final orders. E.g., Coldwell Banker Commercial v. Wightman, 649 So.2d 346, 347 (Fla. 5th DCA 1995). The time limit to file a petition for writ of certiorari cannot be extended by obtaining a second order in the trial court to the same effect as the first. Bensonhurst Drywall, Inc. v. Ledesma, 583 So.2d 1094, 1094 (Fla. 4th DCA 1991). Here, the order to be reviewed was entered on 15 December 2005. If it is considered a non-final order, Petitioners had until 14 January 2006 to seek certiorari review. See id. at 1094-95. Their motion for rehearing did not toll the time for seeking certiorari relief.
Accordingly, the Petition for Writ of Certiorari is DENIED without prejudice to raise in case number 5D06-574 the nature and merits of the orders.
GRIFFIN and SAWAYA, JJ., concur.